DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to Applicant’s amendment filed 03/04/2021.  Claims 1, 3-7, 10-12, 14-18, and 21 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-12, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 2018/0032126 A1).

Claim 1, Liu teaches:
An emotion recognition apparatus (Liu, Fig. 2C) comprising: 
a communicator (Liu, Fig. 2C: 226); 
a sensing part (Liu, Fig. 2C: 222) configured to collect a user's bio-signal using at least one sensor (Liu, Paragraph [0055], Client module 126, executed by microcontroller 122, captures some or all of the designated biological data from certain parts of the body.  For example, the client module may be an application running on a smartphone that drives the sensors to collect predefined data (see Liu, Paragraph [0056]).  All of the biological data captured on the client side via sensors are transmitted to the server 204 via a secured session (see Liu, Paragraph [0065]).); 
a feedback device (Liu, Fig. 1C: 130, 132, A feedback device is interpreted as a screen 132 that is driven by a screen driver 130 located on a client device.) configured to adjust a feedback element (Liu, Paragraph [0054], A displayed message or offer that is related to the detected emotion of the user is an adjusted feedback element.), wherein the feedback element includes at least one of a volume, a tone, an intonation, a sound speed, a brightness, or a contrast of the feedback device (Liu, Paragraph [0054], Based on a detected emotion of the user, the driver 130 drives the display screen 132 to present a message or an offer.  It would have been obvious to one of ordinary skill in the art for the displayed message or offer to have a brightness greater than a state of the display not having a message or offer, and/or the contrast of the display to allow for the user to recognize the message or offer.  For example, in order to display a message to the user, the letters of the message must contrast with the background color of the display in order for the user to be able to read the message.  Additionally, the brightness of the message must be such that the user is able to read the message.); 
a storage (Liu, Fig. 2C: 204, It is noted that the server has memory and storage (see Liu, Fig. 4A: 403, 405).) configured to store first correlation information between the user's bio- signal and an emotion factor (Liu, Paragraph [0065], The server 204 calculates an emotion measurement from the biological data 220 and adjusts the user’s emotion index based on additional data from network resources 226.  The additional data can thus be an emotion factor, wherein the adjusted emotion index correlates the bio-signal and the emotion factor.) and information between the emotion factor and the feedback element (Liu, Paragraph [0054], The system stores a response to a determined emotion of the user and a situation of the user.  For example, when a user is determined to be frustrated and in a long-delayed traffic jam, the system may offer an alternative route, a light music, a listening book or recommended conversation with a loved one.); and 
a controller (Liu, Fig. 2C: 204, It is noted that the server has a processor for controlling functions of the server (see Liu, Fig. 4A: 401).) configured to: 
acquire user's situation information through the communicator (Liu, Paragraphs [0065] and [0075], External, ambient or surrounding conditions at the time the biological data was captured represent situation information.); 
acquire user's emotion information based on the user's bio-signal (Liu, Paragraphs [0065] and [0072-0073], The collected biological data 220 captured from a user is emotion information.  It is noted that the acquired situation information is also interpretable as emotion information because the information from network resources 226 affect to user’s emotion, hence the retrieval of the situation information is to better understand the bio-signal data.); 
determine whether the user is available to receive feedback information based on at least one of the user's situation information or the user's emotion information before providing the feedback information (Liu, Paragraphs [0077-0078], The process 300 includes light music for upset or angry emotions, and/or medical/health provider information for high blood pressure, both of which represent feedback information based on user’s emotion information.  Alternatively, process 300 may display the derived emotion possibly along with one or more suggested services at step 322.  The phrase “user is available to receive feedback information” is interpreted as being equivalent to “the user is able to receive feedback information”.  When a user is engaging with the client (see Liu, Paragraph [0069]) and the system is collecting situation and/or emotion information of the user (see Liu, Fig. 3A: 312, ); 
control the emotion recognition apparatus to return to a standby state when it is determined that the user is not available to receive the feedback information (Liu, Paragraph [0079], When the user does not interact with the suggested service, e.g. a displayed advertisement, the user is present but not actively engaged with the client.  One of ordinary skill in the art would recognize that the user may choose not to engage with the client, may miss the suggested service, or other situations that may cause the user not to interact with the suggested service.  If the user does not interact with the suggested service, the system proceeds to end the process, effectively determining that the user is not available to receive the suggested service, which is interpreted as a standby state where no display and/or no link to a service is provided to the user (see Liu, Fig. 3B: 324).  It is noted that the step of determining that the user is not available to receive the feedback information is not required to be performed before providing the feedback information while determining if the user is available is performed before providing the feedback information, based on the claims as currently presented.); and 
control the feedback device to provide the feedback information when it is determined that the user is available to receive the feedback information (Liu, Paragraphs [0077-0078], At steps 320 and 322, the process operates a display on the smartphone or wearable device.  Examples of displays include historical emotion information and advertisements (see Liu, Fig. 3C).); and
control the feedback device so that the feedback element related to a specific function is adjusted when the specific function is selected by a user from executable function information included in the feedback information (Liu, Paragraphs [0070-0071], When a user registers with the system, the user establishes a profile which affects the feedback that is given to the user.  Thus, it would have been obvious to one of ordinary skill in the art that when a user updates the profile to change preferences on feedback, the corresponding feedback displayed to the user would thus become adjusted accordingly.  An example of a specific function would be the displaying of advertisements based on the user’s preference in brands, models, sizes, etc.  The selected user preferences are thus executable function information included in the feedback information.), 
wherein the controller is further configured to:
predict whether the user feels a negative emotion when the feedback information is provided (Liu, Paragraph [0077], An example negative emotion is when the user is nearly upset or angry, and the system utilizes all of the collected data along with machine learning to determine the user’s emotional status, i.e. predict the negative emotion (see Liu, Paragraph [0076]).) based on the user’s situation information (Liu, Paragraphs [0075-0076], All data, including environment data, is used to determine a user’s emotion.);
determine not to provide the feedback information when the user’s emotion is in the negative emotion below a predetermined reference (Liu, Paragraph [0070], The user is asked if a relevant ad can be served during or after his emotion is evaluated.  Thus, it would have been obvious to one of ordinary skill in the art for the user to select no, thus causing the system to determine not to provide an advertisement after the user’s emotion is determined.  Advertisements may be provided to the user when the user’s emotion index is below a threshold (see Liu, Paragraph [0086]), thus one of ordinary skill in the art would recognize the ability of the user to select not to have the advertisements provided based on user preference.); and
generate the feedback information based on the user’s emotion information when the feedback information is provided (Liu, Paragraphs [0077-0078]);
wherein the user’s situation information includes at least one of current location information, current time information, weather information, or user's schedule information (Liu, Paragraph [0054], One example of situation information used to provide feedback information is location information wherein a user is stuck in a long-delayed traffic jam.), and 
wherein the feedback information comprises at least one of the executable function information corresponding to the user's emotion information or an emotion expression image corresponding to the user's emotion information (Liu, Fig. 3C, A display of the user’s emotion score is ).
Liu does not explicitly teach:
Second correlation information between the emotion factor and the feedback element, and adjust the feedback element based on the second correlation information before generating the feedback information.
However, the system generates feedback to the user based on a detected emotion, e.g. displays a message related to the detected emotion of the user (see Liu, Paragraph [0054]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system in Liu to store correlation information for operating the feedback device, i.e. the display and display driver, in response to specific situational information received from network resources.  Thus, the server and/or server module (see Liu, Fig. 4A) would be programmed with information (see Liu, Paragraph [0068]) such that when the system detects a specific emotion related to a specific situation, the server would be able to utilize the programmed information to provide the necessary feedback to user to attempt to improve the emotion of the user.  For example, it would have been obvious to store correlation information between a detected emotion and a driver stuck in traffic with a display of an alternative route, a light music, a listening book or recommended conversation with a loved one in an attempt to aid the driver (see Liu, Paragraph [0054]).  Thus, the system determines what kind of feedback, i.e. adjusts the feedback element, prior based on its established feedback based on the detected emotion of the user.  Such a modification would ensure that the server and/or server module would be able to perform its intended function.

Claims 3 and 14, Liu further teaches:
The controller is configured to determine whether the feedback information is provided based on the user's emotion information including a degree of positive emotion and a degree of excitement (Liu, Paragraph [0058], Services or applications are triggered based on the emotion index of the user, which includes values including 6-10, indicating degrees of positive emotion.  It would have been obvious to one of ordinary skill in the art for the services or applications to include feedback on the display device, for example by showing the user their current emotion score (see Liu, Fig. 3C).).

Claims 4 and 15, Liu further teaches:
The controller is configured to: 
set a target emotion based on the user's emotion information (Liu, Paragraphs [0093] and [0097], One example solution is to use virtual reality (VR) to improve a user’s emotion index to be above a threshold (see Liu, Paragraphs [0098] and [0102]).); and 
control the feedback device so that a user's current emotion reaches the target emotion (Liu, Paragraph [0094], One example use of a display is to display the emotion index values of loved ones in order to allow the loved ones to try and help the user if it is determined that the user is depressed.  In the example of the virtual reality, it would have been obvious to one of ordinary skill in the art for the virtual reality multimedia device to also be interpretable as a feedback device, because the virtual reality device utilizes sensory information to help improve the user’s emotion (see Liu, Paragraph [0099]).).

Claims 5 and 16, Liu further teaches:
The controller is configured to: 
acquire the user's emotion information based on the first correlation information (Liu, Paragraph [0065], The system gathers user emotion data based on the need to calculate or determine the user’s emotion/emotion index.); and 
control the feedback device based on the second correlation information between the emotion factor and the feedback element (Liu, Paragraph [0054], The system controls what is displayed or presented on the display in response to the relationship between the user’s emotion index and available advertisements or messages.).

Claims 6 and 17, Liu further teaches:
The controller is configured to: 
extract emotion factors affecting the user's current emotion from the user's emotion information (Liu, Paragraph [0065], An example of an extracted emotion factor is when the system detects that the user is frustrated and the emotion factor includes information that the user is stuck in a long-delayed traffic jam (see Liu, Paragraph [0054]).); and 
control the feedback device to enhance or weaken a specific emotion factor among the extracted emotion factors so that a user's emotion reaches the target emotion (Liu, Paragraph [0054], An alternative route, a light music, a listening book, and/or a conversation with a loved one may weaken the effect of traffic on the user by providing a distraction and/or solution to being stuck in traffic.  It would have been obvious to one of ordinary skill in the art that the example feedback listed would be for helping to improve the emotion of the user such that the user may reach a target emotion, i.e. an emotion index above a threshold (see Liu, Paragraph [0091]).).

Claims 7 and 18, Liu further teaches:
The controller is configured to: 
control the feedback device such that the feedback element corresponding to the specific emotion factor is adjusted based on the second correlation information between the emotion factor and the feedback element (Liu, Paragraph [0054], In the example of a traffic jam, the correlation ).

Claims 10 and 21, Liu further teaches:
The apparatus further comprises: 
an input part configured to receive, from the user, at least one of the user's situation information or the target emotion (Liu, Paragraph [0088] and [0091], The user may set their profile such that only advertisements and information corresponding to the user’s preferences are received, which is further situation information.  An example of the situation information is a geographic region specified by the user.).

Claim 11, Liu further teaches:
The feedback device comprises at least one of a display or a speaker (Liu, Fig. 1C: 132 and Fig. 3C).

Claim 12, Liu teaches:
A method for controlling an emotion recognition device (Liu, Fig. 2C), comprising: 
collecting a user's bio-signal using at least one sensor (Liu, Paragraph [0055], Client module 126, executed by microcontroller 122, captures some or all of the designated biological data from certain parts of the body.  For example, the client module may be an application running on a smartphone that drives the sensors to collect predefined data (see Liu, Paragraph [0056]).  All of the ); 
acquiring user's situation information (Liu, Paragraphs [0065] and [0075], External, ambient or surrounding conditions at the time the biological data was captured represent situation information.); 
receiving first correlation information between the user's bio-signal and an emotion factor (Liu, Paragraph [0065], The server 204 calculates an emotion measurement from the biological data 220 and adjusts the user’s emotion index based on additional data from network resources 226.  The additional data can thus be an emotion factor, wherein the adjusted emotion index correlates the bio-signal and the emotion factor.) and information between the emotion factor and a feedback element (Liu, Paragraph [0054], The system stores a response to a determined emotion of the user and a situation of the user.  For example, when a user is determined to be frustrated and in a long-delayed traffic jam, the system may offer an alternative route, a light music, a listening book or recommended conversation with a loved one.), wherein the feedback element includes at least one of a volume, a tone, an intonation, a sound speed, a brightness, or a contrast of the feedback device (Liu, Paragraph [0054], Based on a detected emotion of the user, the driver 130 drives the display screen 132 to present a message or an offer.  It would have been obvious to one of ordinary skill in the art for the displayed message or offer to have a brightness greater than a state of the display not having a message or offer, and/or the contrast of the display to allow for the user to recognize the message or offer.  For example, in order to display a message to the user, the letters of the message must contrast with the background color of the display in order for the user to be able to read the message.  Additionally, the brightness of the message must be such that the user is able to read the message.); 
acquiring user's emotion information based on the user's bio-signal (Liu, Paragraphs [0065] and [0072-0073], The collected biological data 220 captured from a user is emotion information.  It is noted that the acquired situation information is also interpretable as emotion information because the ); 
determining whether the user is available to receive feedback information based on at least one of the user's situation information or the user's emotion information before providing the feedback information (Liu, Paragraphs [0077-0078], The process 300 includes light music for upset or angry emotions, and/or medical/health provider information for high blood pressure, both of which represent feedback information based on user’s emotion information.  Alternatively, process 300 may display the derived emotion possibly along with one or more suggested services at step 322.  The phrase “user is available to receive feedback information” is interpreted as being equivalent to “the user is able to receive feedback information”.  When a user is engaging with the client (see Liu, Paragraph [0069]) and the system is collecting situation and/or emotion information of the user (see Liu, Fig. 3A: 312, Paragraphs [0071-0072]), the user is available to receive feedback information because the user is present and actively engaged with the client.); 
when it is determined that the user is not available to receive the feedback information, controlling the emotion recognition apparatus to return to a standby state (Liu, Paragraph [0079], When the user does not interact with the suggested service, e.g. a displayed advertisement, the user is present but not actively engaged with the client.  One of ordinary skill in the art would recognize that the user may choose not to engage with the client, may miss the suggested service, or other situations that may cause the user not to interact with the suggested service.  If the user does not interact with the suggested service, the system proceeds to end the process, effectively determining that the user is not available to receive the suggested service, which is interpreted as a standby state where no display and/or no link to a service is provided to the user (see Liu, Fig. 3B: 324).  It is noted that the step of determining that the user is not available to receive the feedback information is not required to be performed before providing the feedback information while determining if the user is available is performed before providing the feedback information, based on the claims as currently presented.); 
when it is determined that the user is available to receive the feedback information, controlling the feedback device to provide the feedback information (Liu, Paragraphs [0077-0078], At steps 320 and 322, the process operates a display on the smartphone or wearable device.  Examples of displays include historical emotion information and advertisements (see Liu, Fig. 3C).);
adjusting the feedback element related to a specific function is adjusted when the specific function is selected by a user from executable function information included in the feedback information (Liu, Paragraphs [0070-0071], When a user registers with the system, the user establishes a profile which affects the feedback that is given to the user.  Thus, it would have been obvious to one of ordinary skill in the art that when a user updates the profile to change preferences on feedback, the ), 
wherein determining whether the feedback information is provided further comprises:
predicting whether the user feels a negative emotion when the feedback information is provided (Liu, Paragraph [0077], An example negative emotion is when the user is nearly upset or angry, and the system utilizes all of the collected data along with machine learning to determine the user’s emotional status, i.e. predict the negative emotion (see Liu, Paragraph [0076]).) based on the user’s situation information (Liu, Paragraphs [0075-0076], All data, including environment data, is used to determine a user’s emotion.);
determining not to provide the feedback information when the user’s emotion is in the negative emotion below a predetermined reference (Liu, Paragraph [0070], The user is asked if a relevant ad can be served during or after his emotion is evaluated.  Thus, it would have been obvious to one of ordinary skill in the art for the user to select no, thus causing the system to determine not to provide an advertisement after the user’s emotion is determined.  Advertisements may be provided to the user when the user’s emotion index is below a threshold (see Liu, Paragraph [0086]), thus one of ordinary skill in the art would recognize the ability of the user to select not to have the advertisements provided based on user preference.); and
generating the feedback information based on the user’s emotion information when the feedback information is provided (Liu, Paragraphs [0077-0078]);
wherein the user’s situation information includes at least one of current location information, current time information, weather information, or user's schedule information (Liu, Paragraph [0054], ), and 
wherein the feedback information comprises at least one of the executable function information corresponding to the user's emotion information or an emotion expression image corresponding to the user's emotion information (Liu, Fig. 3C, A display of the user’s emotion score is executable function information corresponding to the user’s emotion information since the score is derived from the user’s bio-signal data.).
Liu does not explicitly teach:
Second correlation information between the emotion factor and the feedback element, and adjusting the feedback element based on the second correlation information before generating the feedback information.
However, the system generates feedback to the user based on a detected emotion, e.g. displays a message related to the detected emotion of the user (see Liu, Paragraph [0054]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system in Liu to store correlation information for operating the feedback device, i.e. the display and display driver, in response to specific situational information received from network resources.  Thus, the server and/or server module (see Liu, Fig. 4A) would be programmed with information (see Liu, Paragraph [0068]) such that when the system detects a specific emotion related to a specific situation, the server would be able to utilize the programmed information to provide the necessary feedback to user to attempt to improve the emotion of the user.  For example, it would have been obvious to store correlation information between a detected emotion and a driver stuck in traffic with a display of an alternative route, a light music, a listening book or recommended conversation with a loved one in an attempt to aid the driver (see Liu, Paragraph [0054]).  Thus, the system determines what kind of feedback, i.e. adjusts the feedback element, prior based on its established feedback based on the detected emotion of the user.  .

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the cited reference fails to teach Applicant’s amended claims, the Examiner respectfully disagrees.  Please see the rejection and corresponding explanation above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683